Citation Nr: 0633201	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  01-08 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for lower back 
disability.

2.  Entitlement to service connection for cervical 
degenerative joint disease.

3.  Entitlement to service connection for a disorder 
characterized by left foot swelling.

4.  Entitlement to service connection for post traumatic 
stress disorder, also claimed as anxiety disorder and stress 
syndrome.

5.  Entitlement to service connection for irritable bowel 
syndrome and diverticulitis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

In December 2005 the United States Court of Veterans Appeals 
(Court) remanded the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The veteran was sent a VCAA letter with regards to the issues 
of service connection for lower back disability, cervical 
spine degenerative joint disease, and disorder characterized 
by left foot swelling.  It has been determined that 
notification pursuant to 38 U.S.C.A. § 5103(a) was 
insufficient.  Furthermore, it was determined that no notice 
was provided with respect to the issues of entitlement to 
service connection for post-traumatic stress disorder, and 
irritable bowel syndrome and diverticulitis.  The Court has 
remanded this case to the Board to comply with VCAA.

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
letter to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA with regard to the 
issues of entitlement to service 
connection for lower back disability, 
cervical spine degenerative joint 
disease, disorder characterized by left 
foot swelling, post-traumatic stress 
disorder, and irritable bowel syndrome 
and diverticulitis.

The AOJ should comply with Mayfield/ 
Dingess/ Hartman. 

The AOJ must review and comply with the order of the Court.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration (after compliance with appellate 
procedure).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


